 

Exhibit 10.5


LIGAND PHARMACEUTICALS INCORPORATED


NOTICE OF GRANT OF STOCK OPTION


Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Ligand Pharmaceuticals Incorporated (the
“Corporation”):


Optionee:    %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%


Grant Number:    %%OPTION_NUMBER%-%


Grant Date:    %%OPTION_DATE,’MM/DD/YYYY’%-%


Vesting Commencement
Date:    [Insert appropriate code]


Exercise Price:    %%OPTION_PRICE,’$999,999,999.9999’%-%


Number of Option Shares:    %%TOTAL_SHARES_GRANTED,’999,999,999’%-%


Expiration Date:    %%EXPIRE_DATE_PERIOD1,’MM/DD/YYYY’%-%


Type of Option:    [Insert appropriate code]


Exercise Schedule:
The Option will vest as follows subject to Optionee’s continued Service through
each such vesting date:



Shares        Vest Date            Vest Type


[Insert appropriate codes]




Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Ligand Pharmaceuticals Incorporated 2002 Stock
Incentive Plan (the “Plan”). By electronically accepting this Option, Optionee
further agrees to be bound by the terms of the Plan and the terms of the Option
as set forth in the Stock Option Agreement attached hereto as Exhibit A.
Optionee hereby acknowledges that he or she has been provided with a copy or
electronic access to the Plan and the prospectus for the Plan. A printed copy of
the Plan and/or prospectus is available upon request made to the Secretary of
the Corporation at the Corporation’s principal offices.


Employment at Will. Nothing in this Notice or in the attached Stock Option
Agreement or in the Plan shall confer upon Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining Optionee) or of Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s Service at any time for any
reason, with or without cause.


Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.










--------------------------------------------------------------------------------

 

LIGAND PHARMACEUTICALS INCORPORATED


STOCK OPTION AGREEMENT




RECITALS


A.    The Board has adopted the Plan for the purpose of retaining the services
of selected Employees, non-employee members of the Board (or the board of
directors of any Parent or Subsidiary) and consultants and other independent
advisors who provide services to the Corporation (or any Parent or Subsidiary).


B.    Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.


C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.


NOW, THEREFORE, it is hereby agreed as follows:


1. GRANT OF OPTION. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. The Option Shares shall be purchasable from time to time during
the option term specified in Paragraph 2 at the Exercise Price.


2.OPTION TERM. This option shall have a maximum term of ten (10) years measured
from the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 6.


3.    LIMITED TRANSFERABILITY.


(a)    This option shall be neither transferable nor assignable by Optionee
other than by will or the laws of inheritance following Optionee’s death and may
be exercised, during Optionee’s lifetime, only by Optionee. However, Optionee
may designate one or more persons as the beneficiary or beneficiaries of this
option, and this option shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Optionee’s death while holding this option. Such beneficiary or beneficiaries
shall take the transferred option subject to all the terms and conditions of
this Agreement, including (without limitation) the limited time period during
which this option may, pursuant to Paragraph 5, be exercised following
Optionee’s death.


(b)    If this option is designated a Non-Statutory Option in the Grant Notice,
then this option may be assigned in whole or in part during Optionee’s lifetime
to one or more members of Optionee’s family or to a trust established for the
exclusive benefit of one or more such family members or to Optionee’s former
spouse, to the extent such assignment is in connection with the Optionee’s
estate plan or pursuant to a domestic relations order. The assigned portion
shall be exercisable only by the person or persons who acquire a proprietary
interest in the option pursuant to such assignment. The terms applicable to the
assigned portion shall be the same as those in effect for this option
immediately prior to such assignment.


4.    DATES OF EXERCISE. This option shall become exercisable for the Option
Shares in one or more installments as specified in the Grant Notice. As the
option becomes exercisable for such installments, those installments shall
accumulate, and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Paragraph 5 or 6.


5.     CESSATION OF SERVICE. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:








--------------------------------------------------------------------------------

 

(a)Should Optionee cease to remain in Service for any reason (other than death
or Permanent Disability) while this option is outstanding, then Optionee (or any
person or persons to whom this option is transferred pursuant to a permitted
transfer under Paragraph 3) shall have a period of three (3) months (commencing
with the date of such cessation of Service) during which to exercise this
option, but in no event shall this option be exercisable at any time after the
Expiration Date.


(b)    Should Optionee die while this option is outstanding, then the personal
representative of Optionee’s estate or the person or persons to whom the option
is transferred pursuant to Optionee’s will or the laws of inheritance following
Optionee’s death or to whom the option is transferred during Optionee’s lifetime
pursuant to a permitted transfer under Paragraph 3 shall have the right to
exercise this option. However, if Optionee dies while holding this option and
has an effective beneficiary designation in effect for this option at the time
of his or her death, then the designated beneficiary or beneficiaries shall have
the exclusive right to exercise this option following Optionee’s death. Any such
right to exercise this option shall lapse, and this option shall cease to be
outstanding, upon the earlier of (i) the expiration of the twelve (12)-month
period measured from the date of Optionee’s death or (ii) the Expiration Date.


(c)    Should Optionee cease Service by reason of Permanent Disability while
this option is outstanding, then Optionee (or any person or persons to whom this
option is transferred pursuant to a permitted transfer under Paragraph 3) shall
have a period of twelve (12) months (commencing with the date of such cessation
of Service) during which to exercise this option. In no event shall this option
be exercisable at any time after the Expiration Date.


(d)    During the limited period of post-Service exercisability, this option may
not be exercised in the aggregate for more than the number of Option Shares for
which the option is exercisable at the time of Optionee’s cessation of Service.
Upon the expiration of such limited exercise period or (if earlier) upon the
Expiration Date, this option shall terminate and cease to be outstanding for any
exercisable Option Shares for which the option has not been exercised. However,
this option shall, immediately upon Optionee’s cessation of Service for any
reason, terminate and cease to be outstanding with respect to any Option Shares
for which this option is not otherwise at that time exercisable.


6.    SPECIAL ACCELERATION OF OPTION.


(a)    This option, to the extent outstanding at the time of a Change in Control
but not otherwise fully exercisable, shall automatically accelerate so that this
option shall, immediately prior to the effective date of such Change in Control,
become exercisable for all of the Option Shares at the time subject to this
option and may be exercised for any or all of those Option Shares as fully
vested shares of Common Stock. However, this option shall not become exercisable
on such an accelerated basis, if and to the extent: (i) this option is to be
assumed by the successor corporation (or parent thereof) or is otherwise to be
continued in full force and effect pursuant to the terms of the Change in
Control transaction or (ii) this option is to be replaced with a cash incentive
program of the successor corporation which preserves the spread existing at the
time of the Change in Control on any Option Shares for which this option is not
otherwise at that time exercisable (the excess of the Fair Market Value of those
Option Shares over the aggregate Exercise Price payable for such shares) and
provides for subsequent payout of that spread in accordance with the same option
exercise/vesting schedule for those Option Shares set forth in the Grant Notice.


(b)    Immediately following the Change in Control, this option shall terminate
and cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in effect pursuant to the
terms of the Change in Control transaction.


(c)    If this option is assumed in connection with a Change in Control or
otherwise continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to Optionee in consummation of such
Change in Control had the option been exercised immediately prior to such Change
in Control, and appropriate adjustments shall also be made to the Exercise
Price, provided the aggregate Exercise Price shall remain the same. To the
extent the actual holders of the Corporation’s outstanding Common Stock receive
cash consideration for their Common Stock in consummation of the Change in
Control, the successor corporation may, in connection with the assumption of
this option, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Change in Control.








--------------------------------------------------------------------------------

 

(d)    This Agreement shall not in any way affect the right of the Corporation
to adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.


7.    ADJUSTMENT IN OPTION SHARES. The option shall be subject to adjustment as
provided in Article One, Section III.V.D of the Plan.


8.     STOCKHOLDER RIGHTS. The holder of this option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.


9.    MANNER OF EXERCISING OPTION.


(a)     In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:


(i)    Execute and deliver to the Corporation a Notice of Exercise for the
Option Shares for which the option is exercised.


(ii)    Pay the aggregate Exercise Price for the purchased shares in one or more
of the following forms:


(A)    cash or check made payable to the Corporation (includes cash paid from
Optionee’s brokerage pursuant to a presale of shares in a so-called “cashless”
exercise);


(B)    subject to the consent of the Plan Administrator, shares of Common Stock
held by Optionee (or any other person or persons exercising the option) for the
requisite period necessary to avoid a charge to the Corporation’s earnings for
financial reporting purposes and valued at Fair Market Value on the Exercise
Date;


(C)    shares of Common Stock issuable upon the exercise of the option having a
Fair Market Value on the Exercise Date equal to the aggregate exercise price of
the Option Shares with respect to which the option or portion thereof is being
exercised (provided that, to the extent the option is an Incentive Option,
Optionee's election to pay the aggregate Exercise Price or applicable tax
withholding pursuant to this clause (C) shall be subject to the consent of the
Plan Administrator); or


(D)    through a special sale and remittance procedure pursuant to which
Optionee (or any other person or persons exercising the option) shall
concurrently provide irrevocable instructions (i) to a brokerage firm to effect
the immediate sale of the purchased shares and remit to the Corporation, out of
the sale proceeds available on the settlement date, sufficient funds to cover
the aggregate Exercise Price payable for the purchased shares plus all
applicable income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (ii) to the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm in
order to complete the sale.


Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.


(iii)    Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.


(iv)    Make appropriate arrangements with the Corporation (or Parent or
Subsidiary employing or retaining Optionee) for the satisfaction of all
applicable income and employment tax withholding requirements applicable to the
option exercise, which amounts may be paid in on or more of the forms of
consideration permitted under clause (ii) above, subject to Article Six, Section
I of the Plan and any required






--------------------------------------------------------------------------------

 

consent of the Plan Administrator under clause (ii) above. To the extent any
employment tax withholding will be satisfied by Optionee pursuant to clause (B)
or (C) under clause (ii) above, the shares to be surrendered to the Corporation
or withheld from the shares of Common Stock otherwise issuable upon the exercise
shall be limited to those shares with a Fair Market Value not exceeding the
amount necessary to satisfy the tax withholding obligation of the Company with
respect to the exercise of the optionbased on the minimum applicable statutory
withholding rates.


(b)    As soon as practical after the Exercise Date, the Corporation shall issue
to or on behalf of Optionee (or any other person or persons exercising this
option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto.


(c)    In no event may this option be exercised for any fractional shares.


10.    COMPLIANCE WITH LAWS AND REGULATIONS.


(a)    The exercise of this option and the issuance of the Option Shares upon
such exercise shall be subject to compliance by the Corporation and Optionee
with all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (including The Nasdaq Stock Market, if
applicable) on which the Common Stock may be listed for trading at the time of
such exercise and issuance.


(b)    The inability of the Corporation to obtain approval from any regulatory
body having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.


11.     SUCCESSORS AND ASSIGNS. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns, the legal representatives, heirs and legatees of
Optionee’s estate and any beneficiaries of this option designated by Optionee.


12.    NOTICES. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
most recent address for Optionee on the Corporation’s payroll records. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.


13.    CONSTRUCTION. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.


14.    GOVERNING LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.


15.    EXCESS SHARES. If the Option Shares covered by this Agreement exceed, as
of the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.


16.    ADDITIONAL TERMS APPLICABLE TO AN INCENTIVE OPTION. In the event this
option is designated an Incentive Option in the Grant Notice, the following
terms and conditions shall also apply to the grant:


(a)    This option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent) this option is exercised for one or more
Option Shares: (i) more than three (3) months after the date Optionee






--------------------------------------------------------------------------------

 

ceases to be an Employee for any reason other than death or Permanent Disability
or (ii) more than twelve (12) months after the date Optionee ceases to be an
Employee by reason of death or Permanent Disability.


(b)    No installment under this option shall qualify for favorable tax
treatment as an Incentive Option if (and to the extent) the aggregate Fair
Market Value (determined at the Grant Date) of the Common Stock for which such
installment first becomes exercisable hereunder would, when added to the
aggregate value (determined as of the respective date or dates of grant) of the
Common Stock or other securities for which this option or any other Incentive
Options granted to Optionee prior to the Grant Date (whether under the Plan or
any other option plan of the Corporation or any Parent or Subsidiary) first
become exercisable during the same calendar year, exceed One Hundred Thousand
Dollars ($100,000) in the aggregate. Should such One Hundred Thousand Dollar
($100,000) limitation be exceeded in any calendar year, this option shall
nevertheless become exercisable for the excess shares in such calendar year as a
Non-Statutory Option.


(c)    Should the exercisability of this option be accelerated upon a Change in
Control, then this option shall qualify for favorable tax treatment as an
Incentive Option only to the extent the aggregate Fair Market Value (determined
at the Grant Date) of the Common Stock for which this option first becomes
exercisable in the calendar year in which the Change in Control transaction
occurs does not, when added to the aggregate value (determined as of the
respective date or dates of grant) of the Common Stock or other securities for
which this option or one or more other Incentive Options granted to Optionee
prior to the Grant Date (whether under the Plan or any other option plan of the
Corporation or any Parent or Subsidiary) first become exercisable during the
same calendar year, exceed One Hundred Thousand Dollars ($100,000) in the
aggregate. Should the applicable One Hundred Thousand Dollar ($100,000)
limitation be exceeded in the calendar year of such Change in Control, the
option may nevertheless be exercised for the excess shares in such calendar year
as a Non-Statutory Option.


(d)    Should Optionee hold, in addition to this option, one or more other
options to purchase Common Stock which become exercisable for the first time in
the same calendar year as this option, then the foregoing limitations on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.


(e)    If this option is designated as an Incentive Option, Optionee shall give
prompt notice to the Corporation of any disposition or other transfer of any
shares of Common Stock acquired under this Agreement if such disposition or
transfer is made (i) within two years from the Grant Date with respect to such
shares of Common Stock or (ii) within one year after the transfer of such shares
of Common Stock to Optionee. Such notice shall specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by Optionee in such
disposition or other transfer.


APPENDIX




The following definitions shall be in effect under the Agreement:
A.    AGREEMENT shall mean this Stock Option Agreement.
B.    BOARD shall mean the Corporation’s Board of Directors.


C.    CHANGE IN CONTROL shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:


(i)    a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction, or


(ii)    the sale, transfer or other disposition of all or substantially all of
the Corporation’s assets in complete liquidation or dissolution of the
Corporation, or


(iii)    the acquisition, directly or indirectly by any person or related group
of persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders.


D.    COMMON STOCK shall mean shares of the Corporation’s common stock.


E.    CODE shall mean the Internal Revenue Code of 1986, as amended.
F.    CORPORATION shall mean Ligand Pharmaceuticals Incorporated, a Delaware
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of Ligand Pharmaceuticals Incorporated which shall by
appropriate action adopt the Plan.


G.    EMPLOYEE shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.


H.    EXERCISE DATE shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.


I.    EXERCISE PRICE shall mean the exercise price per Option Share as specified
in the Grant Notice.


J.    EXPIRATION DATE shall mean the date on which the option expires as
specified in the Grant Notice.


K.    FAIR MARKET VALUE per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:


(i)    If the Common Stock is at the time traded on The Nasdaq Stock Market,
then the Fair Market Value shall be deemed equal to the closing selling price
per share of Common Stock on the date in question, as the price is reported by
the National Association of Securities Dealers on The Nasdaq Stock Market and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists, or


(ii)    If the Common Stock is at the time listed on any Stock Exchange, then
the Fair Market Value shall be deemed equal to the closing selling price per
share of Common Stock on the date in question on the Stock Exchange determined
by the Plan Administrator to be the primary market for the Common Stock, as such
price is officially quoted in the composite tape of transactions on such
exchange and published in The Wall Street Journal. If there is no closing
selling price for the Common Stock on the date in question, then the Fair Market
Value shall be the closing selling price on the last preceding date for which
such quotation exists.


L.    GRANT DATE shall mean the date of grant of the option as specified in the
Grant Notice.


M.    GRANT NOTICE shall mean the Notice of Grant of Stock Option accompanying
the Agreement, pursuant to which Optionee has been informed of the basic terms
of the option evidenced hereby.


N.    INCENTIVE OPTION shall mean an option which satisfies the requirements of
Code Section 422.


O.    NON-STATUTORY OPTION shall mean an option not intended to satisfy the
requirements of Code Section 422.


P.    NOTICE OF EXERCISE shall mean the notice of exercise in the form approved
by the Plan Administrator from time to time.


Q.     OPTION SHARES shall mean the number of shares of Common Stock subject to
the option as specified in the Grant Notice.


R.     OPTIONEE shall mean the person to whom the option is granted as specified
in the Grant Notice.


S.    PARENT shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.


T.    PERMANENT DISABILITY shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or has lasted or can be
expected to last for a continuous period of twelve (12) months or more.


U.    PLAN shall mean the Corporation’s 2002 Stock Incentive Plan.


V.    PLAN ADMINISTRATOR shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.


W.    SERVICE shall mean the Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor; provided, however, that, with respect to Incentive Options, unless the
Plan Administrator otherwise provides, a leave of absence, change in status from
an Employee to a consultant or independent advisor or other change in the
employee-employer relationship shall constitute a termination of Service (and
result in such Incentive Option ceasing to be treated as such for tax purposes
and to instead be treated as a Non-Statutory Option) only if, and to the extent
that, such leave of absence, change in status or other change interrupts
employment for the purposes of Section 422(a)(2) of the Code and the
then-applicable regulations and revenue rulings under said Section. Except to
the extent otherwise required by law, no Service credit shall be given for
vesting purposes hereunder for any period the Optionee is on a leave of absence.


X.    STOCK EXCHANGE shall mean the American Stock Exchange or the New York
Stock Exchange.


Y.    SUBSIDIARY shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.








